Citation Nr: 0834212	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  04-14 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend




ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to April 
1978.  The veteran died in July 2002.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
St. Petersburg Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefit sought on 
appeal.

In July 2008, the appellant testified before the undersigned 
Veterans Law Judge sitting at the RO.  A copy of the hearing 
transcript is of record and has been reviewed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is seeking service connection for the cause of 
the veteran's death.

A veteran's death may be service connected if the death 
resulted from a disability incurred or aggravated in the line 
of duty in the active military, naval or air service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The service- 
connected disability may be either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a). A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death. 38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c). 

In this case, the veteran's certificate of death reflects 
that he died in July 2002 as a result of a gunshot wound to 
the head.   

Service treatment records are negative for any clinical 
findings or subjective psychiatric complaints.   

In August 1982, the veteran filed a service connection claim 
for a psychiatric disability.  In September 1982, the veteran 
underwent a VA examination and was diagnosed with post-
traumatic stress disorder (PTSD) - delayed type.  On November 
1982 VA special neurological examination, the examiner 
indicated that the veteran had no mental illness.  By a May 
1983 rating decision, the RO denied the veteran's service 
connection claim for PTSD.  

In May 1995, the veteran underwent a VA psychiatric 
examination and the examiner diagnosed him with an adjustment 
disorder with depression, chronic.  Later in the same month, 
the veteran underwent a psychiatry consultation and was 
diagnosed with the same diagnosis, adjustment disorder with 
depression.

As noted, the veteran died in July 2002.  Subsequent to the 
veteran's death, the appellant requested that a VA staff 
physician who had seen the veteran comment as to the 
veteran's mental problems.  The VA staff physician, in a 
September 2002 note, indicated that on two separate office 
visits, the veteran "had spoken to him about a near death 
experience while in Vietnam and did not ever go into 
particulars about this experience.  However he related his 
epileptic symptoms and his repetitive bad dreams to this 
experience."  The physician opined that it is as likely as 
not that the veteran's mental condition resulted from his 
experience in the service in Vietnam and led to his suicide.

Given the foregoing evidence, the Board finds that an opinion 
must be obtained as to whether psychiatric disability was of 
service onset, or whether the cause of the veteran's death is 
related to his service-connected seizure disorder.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Finally, with regard to the VA duties to notify and assist, 
the claims folder contains a VCAA notice letter dated in 
March 2004.  However, the Board observes that during the 
pendency of this appeal, the Court issued a decision in the 
appeal of Hupp v. Nicholson, 21 Vet. App. 342 (2007) that, in 
general, 38 U.S.C.A. § 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  In addition, the 
Board notes that notice of the type of information and 
evidence necessary to establish an evaluation and effective 
date for the benefits on appeal has not been provided in 
accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Thus, corrective notice should be provided on 
remand.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
folder and ensure that all notification 
and development action required by the 
VCAA are fully complied with and 
satisfied.   Specifically, the AMC/RO 
should:

(a) Notify the appellant that the veteran 
was service-connected for coronary artery 
disease (60 percent); and seizure 
disorder (20 percent); 

(b) Notify the appellant of the 
information and evidence required to 
substantiate a DIC claim based on a 
previously service-connected disability; 
and

(c) Notify the appellant of the 
information and evidence required to 
substantiate a DIC claim based on a 
disability not yet service-connected.

(d) Notify the appellant of type of 
evidence that VA will seek to provide, 
and inform her of the type of evidence 
that she is expected to provide.

Notice should also include an explanation 
of the information or evidence needed to 
establish an evaluation and effective 
date for the claim on appeal, as outlined 
by the Court in Dingess/Hartman.

2.  Thereafter, the RO should refer the 
claims folder to a VA psychiatrist.  The 
entire claims folder must be made 
available to the psychiatrist for review, 
and the psychiatrist is requested to 
indicate that a review of the claims 
folder was completed.  
	
	(CONTINUED ON NEXT PAGE)


The VA examiner is requested to answer 
the following two questions:  

a. Is there a 50 percent probability or 
greater that the veteran's psychiatric 
disability, to include the depression and 
PTSD diagnosed during his lifetime, was 
either the principal or contributory 
cause of his suicide.  

The VA examiner should reconcile any 
opinion with the September 1982 VA 
psychiatric examination report; November 
1982 Special Neurological Examination 
report; the May 1995 VA psychiatric 
examination report; and the September 
2002 opinion provided by the VA staff 
physician.

b. Is there a 50 percent probability or 
greater that the veteran's gunshot wound 
to the head that caused his death was the 
result of his service-connected seizure 
disorder?  The VA examiner should 
reconcile any opinion with the September 
2002 opinion provided by the VA staff 
physician.

A complete rationale for all opinions 
expressed must be provided in the claims 
folder.

3.  Thereafter, the AMC/RO should re-
adjudicate the issue of entitlement to 
service connection for the cause of the 
veteran's death.  If the decision remains 
in any way adverse to the appellant, she 
and her representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues on appeal, as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




